Case: 20-61005     Document: 00516335245         Page: 1     Date Filed: 05/27/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                   May 27, 2022
                                  No. 20-61005
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Ana Cristina Severino-Jerez,

                                                                          Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 902 886


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Ana Cristina Severino Jerez, a native and citizen of the Dominican
   Republic, petitions us for review of a decision of the Board of Immigration
   Appeals denying her motion to reopen. She argues before us that she did not
   receive proper notice for her 2005 immigration court hearing and that this


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61005     Document: 00516335245          Page: 2   Date Filed: 05/27/2022




                                   No. 20-61005


   qualifies her for cancellation of removal, but before the Board, she framed
   this argument solely as the reason she deserved sua sponte relief.
   Accordingly, any claims other than the sua sponte relief denial are
   unexhausted, such that we lack jurisdiction. Omari v. Holder, 562 F.3d 314,
   320-21 (5th Cir. 2009). She does not address the denial of sua sponte relief,
   which, in any event, is a discretionary decision that we lack jurisdiction to
   review. Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 (5th Cir. 2017).
          DISMISSED.




                                        2